Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 17/141,440 filed on January 5, 2021.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Applicant’s claim for the benefit of PCT national stage application, filed under 35 U.S.C. 371, is acknowledged. 
Submitted Information disclosure statements (IDSs) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner.
No preliminary amendments were filed. Claims 1-10 are currently pending.

Claim Objections
Claims 1, 4, 6 and 9 are objected to because of the following informalities:
Applicant is respectfully reminded that, except for the last limitation, a given limitation of a claim are to be separated from the next limitation by a semicolon (;). In the aforementioned claims, a mix of commas (,) and semicolons (;) are used to separate limitations of claims. As an example, in claim 1 the first limitation (ending with memory) .
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 of the instant application, in combination, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,917,641 B2 in view of Sato, US 2013/0028531 A1 and further in view of Yamazaki et al,, US 2014/0140416 A1.
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The claims in conflict simply differ in wordings and not in substance such that resolving the differences between combination of claims 1 and 2 of the instant application and claim 1 of Patent ‘641, would have been obvious to a person of ordinary skill in the art, considering that any differences between the conflicting claims (such as “a decoder” and “an encoder”) could be resolved by Sato ‘531 and Yamazaki ‘416 as 
	
Application 17/141,440

Claim 1.  A decoder comprising: a memory; and processing circuitry, which is coupled to the memory and which, in operation, 
changes values of pixels in a first block and a second block to filter a boundary between the first block and the second block, using clipping such that change amounts of the respective values are within respective clip widths, the pixels in the first block and the second block being arranged along a straight line across the boundary, wherein the clip widths for the pixels in the first block and the second block are selected based on block sizes of the first block and the second block, 
wherein the pixels in the first block include a first pixel located at a first position, and the pixels in the second block include a second pixel located at a second position corresponding to the first position with respect to the boundary, wherein the clip widths include a first clip width and a second clip width corresponding to the first pixel and the second pixel, respectively, and wherein the first clip width is different from the second width.

Claim 2. The decoder according to claim 1, wherein the clip widths for the pixels in the first block and the second block are selected to be asymmetrical based on the block sizes.
Patent 10,917,641

Claim 1.  An encoder comprising: processing circuitry; and a memory coupled to the processing circuitry, wherein, using the memory, the processing circuitry is configured to: change values of pixels in a first block and a second block to filter a boundary between the first block and the second block, using clipping such that change amounts of the respective values do not exceed respective thresholds, the pixels in the first block and the second block being arranged along a line across the boundary; wherein the respective thresholds for the pixels in the first block and the second block are selected to be symmetrical or asymmetrical with respect to the boundary based on block sizes of the first block and the second block; 
wherein the pixels in the first block include a first pixel located at a first position, and the pixels in the second block include a second pixel located at a second position corresponding to the first position with respect to the boundary; wherein the thresholds include a first threshold and a second threshold corresponding to the first pixel and the second pixel, respectively; and wherein the first threshold is larger than the second threshold when the first block is larger than the second block.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sato, US 2013/0028531 A1 (hereinafter “Sato” in view of Yamazaki et al,, US 2014/0140416 A1 (hereinafter “Yamazaki”).
With respect to claim 1, Sato discloses a decoder [FIG. 11] comprising: a memory [FIG. 11, frame memory 61, par. 157]; and processing circuitry [any one of 
While Sato discloses all the limitations of the claim, Sato does not clearly disclose the limitation wherein the first clip width is different from the second width. However, Yamazaki discloses the limitation wherein the first clip width is different from the second width [par. 322]. Therefore, in view of disclosures by Yamazaki, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Sato with Yamazaki with the motivation to devise a method and apparatus for adaptive offset filtering for adding an offset to the pixel value of each pixel forming an input image [Yamazaki: abstract].
With respect to claim 2, Sato in view of Yamazaki, disclose all the limitations of claim 1. Furthermore, Yamazaki discloses wherein the clip widths for the pixels in the first block and the second block are selected to be asymmetrical based on the block sizes. [pars. 72, 643, FIG. 37]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 3, Sato, in view of Yamazaki, disclose all the limitations of claim 1 and further discloses wherein the first clip width is determined to be larger than the second clip width based on the block sizes [par. 75 – noting that the values of α and β can be changed (with α > β in accordance with H.264/MPEG-4 AVC standards well-known in the art) resulting in adjustment of filter strength that controls the clip widths]. 
.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim 4-5 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 4-5 and 9-10, the prior art of record, found as a result of a search (see Search Report and Notice of Reference Cited), alone or in combination with one another fail to disclose the following limitations.
With respect to claim 4:
“wherein the clip widths include a first additional clip width and a second additional clip width corresponding to the first additional pixel and the second additional pixel, respectively, and
“wherein the first additional clip width is same as the second additional clip width.”

Claims 9-10 are drawn to decoding methods that perform a series of steps that are commensurate in scope with steps of claims 4-5, respectively, and are therefore, objected to for the above-mentioned reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Kazushi et al., WO 2011/145601 A1, discloses image processing and coding apparatus for cable TV. 
Sato, US 9,253,596 B2, discloses image processing device and method.
Norkin et al., US 9,407,912 B2, discloses deblocking filtering.
Narroschke et al., US 9,503,749 B2, discloses efficient rounding for deblocking.
Narroschke et al., US 9,749,654 B2, discloses efficient rounding for deblocking.
Nakagami et al., US 8,396,307 B2, discloses image processing system and method.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485